Citation Nr: 9919300	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  94-11 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of a fracture of the left fourth (ring) finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1947 to June 
1949 and from August 1951 to August 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1992 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in 
Hartford, Connecticut (RO), which denied the veteran's claim 
for an increased (compensable) rating for residuals of a 
fracture of the left fourth (ring) finger and an application 
to reopen a claim for service connection for a back 
disability.

The case was referred to the Board of Veterans' Appeals 
(Board) and the veteran's application to reopen a claim for 
service connection for a back disability was denied.  The 
Board remanded the issue of entitlement to a compensable 
evaluation for residuals of a fractured left fourth finger in 
December 1997 for further development.  In March 1999, 
subsequent to the additional development, the RO denied the 
veteran's claim.  The case has been returned to the Board for 
appellate review.

In a private medical statement dated in March 1998, Guy 
Owens, M. D., reported that the veteran had significant 
arthritis of the left thumb as a result of his inservice 
injury.  It is the Board's judgment that an issue of service 
connection for residuals of an injury of the left thumb, 
including arthritis, is raised by the record.  (See EF v. 
Derwinski, 1 Vet. App. 324 (1991); Myers v. Derwinski, 1 Vet. 
App. 127 (1991); Payne v. Derwinski, 1 Vet. App. 85 (1990)).  
Accordingly, the Board refers the issue to the RO for 
appropriate action.






FINDINGS OF FACT

The veteran's service-connected fracture of the left fourth 
finger is healed and is manifested by some weakness and 
limitation of motion but not ankylosis.


CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of a 
fracture of the left fourth finger have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5227 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his service-connected residuals of 
a fracture of the left fourth (ring) finger warrant a 
compensable rating.  He asserts that since he must walk with 
a cane, his hand is aggravated by the weight bearing action 
on the cane and the evaluation should be increased based on 
this condition.  A claim for an increased evaluation is well 
grounded where the claimant asserts that a higher rating is 
justified due to an increase in severity of the service-
connected condition.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  As the veteran has claimed that his left fourth 
finger disability is more severe, his claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue on appeal has been obtained.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  In making its 
determination, the Board analyzes the extent to which a 
service-connected disability adversely affects a veteran's 
ability to function under the ordinary conditions of daily 
life, and bases the assigned rating, as far as practicable, 
on the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

In addition to applying schedular criteria, under 38 C.F.R. 
§§ 4.40 and 4.45, the VA is required to consider whether an 
increased evaluation could be assigned on the basis of 
functional loss due to pain or weakness, to the extent that 
any such symptoms are supported by adequate pathology.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995). 

The Board recognizes that the veteran's disability may 
require rerating in accordance with changes in his condition.  
It is thus essential, in determining the level of current 
impairment, that the disability be considered in the context 
of the entire recorded history.  38 C.F.R. § 4.1.  That 
nothwithstanding, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Service medical records indicate that the veteran injured his 
left 4th finger in September 1952 and an X-ray examination 
revealed a fracture of the tip of the finger.  In an April 
1967 rating decision the veteran was granted service 
connection for residuals of a fractured left fourth finger 
and was assigned a noncompensable evaluation effective March 
1967.

In September 1995, the veteran was afforded a VA examination, 
which showed that he was right handed, had a decreased 
ability to grasp subjects, very weak hand grip, no limitation 
of metacarpal phalangeal, proximal phalangeal, or distal 
interphalangeal joints of the left thumb or MCP, PIP, DIP of 
the left ring finger, but weakness of such movements, intact 
pulsations, no swelling or deformities.  The diagnosis was 
residual fracture of left fourth finger and left thumb 
condition, with weakness of motor function of hand muscles.

A statement from Guy Owens, M.D., dated March 1998, indicates 
that the veteran has significant arthritis of the thumb and 
ring finger as a result of his inservice injury and this 
arthritis was demonstrated by inability to completely grasp 
objects and weakness of use of the hand.

In an August 1998 VA examination, the examiner noted that 
although the veteran stated that he had no use of his left 
hand, when pressed, he had full function of his left hand.  
The veteran also informed the examiner that he could not 
grasp his cane, but when the examiner was not asking him to 
do so, he grasped the cane so that his knuckles were 
whitened.  Likewise, when the veteran was asked to make a 
fist he did not try, but when the examiner closed the 
veteran's hand and asked him to squeeze, he was able to 
squeeze fully and had strength that appeared equal to the 
right hand.  The veteran was able to touch each finger to his 
thumb and the tips of his fingers did approximate the median 
transverse fold of the palm.  His finger squeeze, both 
laterally and medially was equal to the right hand and he was 
able to grasp.  The veteran was also able to push, pull, and 
twist and pinprick was intact.  X-rays in September 1995 
showed a healed comminuted fracture of the terminal tuft of 
his fourth distal phalanx of indeterminate age.  The veteran 
reported some discomfort on the palmer surface of his thumb, 
but the examiner noted the scars were on the dorsum of his 
proximal first joint.  The veteran also reported weakness, 
but the examiner noted that he was unable to demonstrate it.

During a RO hearing conducted in June 1995, the veteran 
testified that as a result of the inservice injury to his 
finger he has developed numbness and painful motion.

A September 1995 VA examination showed that the veteran's 
left hand grip was very weak with weakness of finger 
movements, including the left 4th finger.  Dr. Owens reported 
similar findings in March 1998; it was noted that the veteran 
has significant arthritis of the thumb and ring finger as a 
result of his inservice injury and this arthritis was 
demonstrated by inability to completely grasp objects and 
weakness of use of the hand.  However, in noting the left 
hand weakness, both examiners indicated that the veteran had 
a left thumb disability, which is not service connected, and 
the VA physician who performed the August 1998 examination 
indicated that he was unable to demonstrate any weakness of 
the left hand.  The latter examination included a thorough 
history and clinical evaluation, and the examiner added a 
fair amount of commentary, including a belief that the 
veteran was exaggerating his symptoms.  Moreover, as the 
examination report is the most recently dated relevant 
medical evidence, it is more probative as to the current 
severity of the finger disability in question.  For the 
foregoing reasons, the Board attaches more weight to the 1998 
examination.  In any event, the veteran's left ring finger 
disability has been evaluated according to the schedular 
requirements of 38 C.F.R. § 4.71a, Diagnostic Code 5227, 
which refers to ankylosis of individual fingers.  Under the 
pertinent criteria, there is no compensable evaluation 
available for limitation of motion or even ankylosis of the 
ring finger.  Extremely unfavorable ankylosis of the ring 
finger is for evaluation as amputation under Diagnostic Code 
5155; under this section, a 10 percent evaluation is 
warranted for amputation of the ring finger, without 
metacarpal resection, at the proximal interphalangeal joint 
or proximal thereto, but there is no medical evidence that 
suggests ankylosis or complete immobility of the left 4th 
finger, let alone unfavorable ankylosis of the finger at 
issue.  As to any residual hand disability, such as loss of 
grip strength, it is relevant to note that service connection 
is currently in effect for a fracture of the tip of the 
finger only; service connection is not in effect for the 
remaining part of the hand.  Moreover, it is again pertinent 
to point out that the 1995 VA examiner and the veteran's 
physician in March 1998 noted there was left thumb disability 
present, in addition to an old fracture of the left 4th 
finger, and the 1998 VA examiner concluded that there was no 
residual weakness of the left hand.  (The issue of service 
connection for a left thumb disability is raised by the 
record and it is referred to the RO for adjudication-see the 
introduction to this decision.)

It is the Board's judgment that the relevant medical evidence 
of record does not show disability of the left hand due 
solely to an old fracture of the left fourth finger which 
warrants a compensable rating.  The Board finds that while 38 
C.F.R. §§ 4.40 and 4.45 are for application here, there is no 
objective evidence of atrophy, and the preponderance of the 
evidence is against a finding of fatigability, weakness, or 
painful motion such that a compensable disability evaluation 
is warranted under these regulations.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  That is,  consideration of all of the 
pertinent abnormal findings reported in 1995 and by the 
veteran's physician in March 1998, including pain, weakness 
and limitation of motion, does not equate with unfavorable 
ankylosis of any joint of the left 4th finger.  Accordingly, 
a compensable disability evaluation for residuals of a 
fracture of the left fourth  finger is denied.

As the evidence of record is not in relative equipoise, the 
doctrine of reasonable doubt is not for application.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990).


ORDER

A compensable disability evaluation for residuals of a 
fracture of the left fourth finger is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

